DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Moffatt on 9/21/21.

The application has been amended as follows: 
Claim 20, line 1 after the phrase “The energy farm of Claim” replace ---“20” with “18”---

Allowable Subject Matter
Claims 1-5, 8-18, and 20 are allowed.

With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an energy farm as recited by independent claim 1, comprising:
a plurality of floating motion-to-energy converters, comprising: 
a plurality of flexible mooring connectors interconnecting the plurality of floating motion-to-energy converters; and 
an electric energy network interconnecting the floating motion-to-energy converters so as to communicate electrical energy generated at the floating motion-to-energy converters to a remote power consumer, the electrical energy network arranged substantially parallel to and adjacent to a surface of the body of water; 
wherein the motion-to-energy converters include three or more electrical couplings spaced about the converter's perimeter, and wherein the electrical couplings are sockets adapted to receive an electrical plug.

With respect to claim 18 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an energy farm as recited by independent claim 18, comprising:
a plurality of floating motion-to-energy converters, comprising: 
a plurality of flexible mooring connectors interconnecting the plurality of floating motion-to-energy converters; and 
an electric energy network interconnecting the floating motion-to-energy converters so as to communicate electrical energy generated at the floating motion-to-energy converters to a remote power consumer, the electrical energy network arranged substantially parallel to and adjacent to a surface of the body of water; and
a network backbone of a highest gauge value cable extending centrally through the network;
wherein the electric energy network comprises electrical cables of different gauge to connect a pair of motion-to-energy converters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832